                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA

KIMBERLY BURATT, ET AL.
                                                                         CIVIL ACTION
VERSUS
                                                                         NO. 17-100-BAJ-EWD
RED FROG EVENTS, LLC, ET AL.


ISABELLA ATKINS, ET AL.
                                                                         CIVIL ACTION
VERSUS
                                                                         NO. 17-101-BAJ-EWD
RED FROG EVENTS, LLC, ET AL.

    RULING ON PLAINTIFFS’ UNOPPOSED MOTION FOR STATUS CONFERENCE

         Before the Court is an Unopposed Motion for Status Conference (the “Motion”).1 The

motion seeks to have the above-captioned matters set for a scheduling conference.

         On October 27, 2017, the above-captioned matters were consolidated for discovery

purposes with various other cases.2 The purpose of the consolidation is to allow these suits to

proceed on similar schedules for discovery purposes and to avoid duplicative discovery efforts

because the cases involve common issues of law or fact. Although movants correctly note that “a

number of the cases that were consolidated with these Proceedings have been remanded,” the

undersigned’s review of the dockets in each of the remaining consolidated cases indicates that

certain matters require briefing regarding jurisdictional issues.3 Additionally, it appears that in the



1
 Kimberly Buratt, et al v. Red Frog Events, LLC, et al., Civil Action No. 17-100, United States District Court, Middle
District of Louisiana (“Buratt”), R. Doc. 72.
2
 Buratt, R. Doc. 37; Isabella Atkins, et al. v. Red Frog Events, LLC, et al., Civil Action No. 17-101, United States
District Court, Middle District of Louisiana (“Atkins”), R. Doc. 26.
3
  Specifically, it appears that a non-diverse defendant has been named in Jennifer Larsen v. Red Frog Events, LLC, et
al., Civil Action No. 17-1665, United States District Court, Middle District of Louisiana (“Larsen”). It also appears
that additional information is necessary regarding the amount in controversy in Shelly Breaux et al. v. Red Frog Events,
LLC, et al., Civil Action No. 17-1704, United States District Court, Middle District of Louisiana (“Breaux”). The
undersigned has issued orders requiring additional submissions in these two matters.
Breaux matter, certain third-party defendants have not been served or otherwise made an

appearance.

           Accordingly,

           IT IS HEREBY ORDERED that the Unopposed Motion for Status Conference4 is

DENIED. Following resolution of the jurisdictional and service issues noted above, the Court

will set a scheduling conference in the remaining consolidated matters.

           Signed in Baton Rouge, Louisiana, on April 10, 2019.



                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




4
    Buratt, No. 17-100, R. Doc. 72.
